Citation Nr: 1817940	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1950 to September 1954.  He died in March 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The Veteran died in March 2011 as the immediate result of cardiogenic shock due to underlying cardiomyopathy, congestive heart failure (CHF), and coronary artery disease (CAD).

2.  At the time of his death, the Veteran was service connected for malaria, evaluated as noncompensably disabling.

3.  The Veteran's service-connected malaria likely caused the cardiac disorders that contributed to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C. §§ 1110, 1310, 1312 (2012); 38 C.F.R. §§ 3.303, 3.312 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2017).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2017).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2017).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2017).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4) (2017).

A certificate of death indicates that the Veteran died in March 2011.  The immediate cause of death was listed as cardiogenic shock and the underlying causes were listed as cardiomyopathy, CHF, and CAD.  No autopsy was performed.

At the time of the Veteran's death, service connection had only been established for malaria.  The evidence does not show that the Veteran's service-connected disability was a principal cause of his death.  The Veteran's death certificate did not mention malaria, nor is there any other medical evidence that lists malaria as a principal or contributory cause of death.  Further, the appellant does not assert that the Veteran's service-connected malaria caused his death.  Rather, as discussed more fully below, she believes that the Veteran's service-connected malaria caused or aggravated his cardiac disorders that were the cause of his death.

Upon review of the medical evidence, the Board finds that it supports the appellant's claim.  Significantly, an October 2011 letter from the Veteran's long-time treating physician indicated that he was aware of the Veteran's history of malaria and that he believed that malaria contributed to his death by causing problems to his cardiac and renal systems.  Although the private physician did not provide a full rationale for his opinion, it is consistent with medical literature of record noting a possible connection between malaria and cardiac problems, including myocardial infarction (MI).  See VHA opinion, December 2017.

The Board notes that the December 2017 VHA opinion that cited the medical literature finding a link between malaria and cardiac disorders also concluded that the Veteran's malaria did not cause his cardiac disorders or death.  However, this opinion relies upon a lack of diagnosed CAD prior to 1993.  This is not accurate.  The Veteran was first diagnosed with arteriosclerotic cardiovascular disease with an old anteroseptal MI in June 1972.  At the time of this diagnosis, it was noted that he had a prior MI, though the date was unknown.  In light of the evidence showing an MI less than 20 years after discharge from service, the opinion relying on a 40 year gap between service and the Veteran's first heart problems lacks probative value.  Similarly, the two VA opinions of record also fail to address this early MI and, therefore, lack probative value.  

In addition to the medical evidence of record, the appellant provided lay statements attesting to the Veteran's multiple episodes of flu-like symptoms after discharge and until his death.  She claims that these flu-like symptoms may have been re-exacerbations of malaria.  Although these episodes have not been officially diagnosed as malaria exacerbations, the Board finds they also support the appellant's argument that the Veteran continued to experience latent malaria with exacerbations after discharge from service.  

In light of the positive private medical opinion, the appellant's credible reports of possible malaria exacerbations after service, and the lack of probative negative evidence to contradict the private opinion, the Board finds that the evidence is, at a minimum, in equipoise regarding the question of whether the Veteran's death was due to service-connected disability.  38 U.S.C. §§ 1110, 1310, 1312  (2012); 38 C.F.R. §§ 3.303, 3.312 (2017).  The benefit of the doubt will be conferred in the appellant's favor.  The claim for service connection for the cause of the Veteran's death is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


